Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Daley et al (US 5,571,439).  Daley discloses magnetron variable power supply with molding prevention comprising the steps of determining an anode current flowing through the magnetron or an input power of a variable-frequency power supply or an anode voltage applied to two ends of the magnetron, an output power of the variable-frequency power supply being configured to drive the magnetron to operate (col. 5, lines 31-47); determining an anode threshold voltage of the magnetron according to the anode current or the input power or the anode voltage, and regulating the output power of the variable-frequency power supply according to the anode threshold voltage of the magnetron, wherein the anode threshold voltage of the magnetron is a stabilized voltage of a Zener diode of an equivalent circuit model of the magnetron (col. 6, lines 1-22).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daley et al (US 5,571,439) in view of CN 105142254A cited by applicant.  Daley discloses substantially all features of the claimed invention including a microprocessor (46), but does not disclose the memory stores instructions executable by the at least one processor, wherein the instructions, when being executed by the at least one processor, cause the at least one processor to perform.  CN 105142254A discloses memory stores instructions executable by the at least one processor, wherein the instructions, when being executed by the at least one processor, cause the at least one processor to perform (par. 0030-0063, Figures 1-2).  It would have been obvious to one ordinary skill in the art at the time the invention was made to utilize in Daley the memory stores instructions executable by the at least one processor, wherein the instructions, when being executed by the at least one processor, cause the at least one processor to perform as taught by CN 105142254A in order to have memory storing instructions that can be executable by the at least one processor.
Claim(s) 2, 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daley et al (US 5,571,439) in view of Stupp et al (US 4,481,447) cited by applicant.  Daley discloses substantially all features of the claimed invention except determining the anode voltage applied to the two ends of the magnetron, an equivalent resistance of the magnetron and the output power of the variable-frequency power supply; calculating the anode threshold voltage of the magnetron according to the anode voltage of the magnetron, the equivalent resistance of the magnetron and the output power of the variable-frequency power supply.  Stupp discloses determining the anode voltage applied to the two ends of the magnetron, an equivalent resistance of the magnetron and the output power of the variable-frequency power supply; calculating the anode threshold voltage of the magnetron according to the anode voltage of the magnetron, the equivalent resistance of the magnetron and the output power of the variable-frequency power supply (see abstract).  It would have been obvious to one ordinary skill in the art at the time the invention was made to utilize in Daley determining the anode voltage applied to the two ends of the magnetron, an equivalent resistance of the magnetron and the output power of the variable-frequency power supply; calculating the anode threshold voltage of the magnetron according to the anode voltage of the magnetron, the equivalent resistance of the magnetron and the output power of the variable-frequency power supply as taught by Stupp in order to determine the output power of the variable-frequency power supply.
Claims 15-20 are allowed.
Claims 3-7 and 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not show or suggest a voltage sampling circuit, configured to sample a output voltage of the variable-frequency circuit, the output voltage being in a corresponding relationship with an anode voltage applied to two ends of the magnetron; a controller, connected to an output terminal of the voltage sampling circuit and the variable-frequency power supply or the variable-frequency circuit respectively, wherein the controller comprises at least one processor as recited in claims 15-20.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Levinson (US 3,876,956) discloses regulated power supply circuit for a heating magnetron.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG T VAN whose telephone number is (571)272-4789. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/QUANG T VAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        October 18, 2022